DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (figs. 5 - 6) in the reply filed on 1/14/2022 is acknowledged.
Applicant’s remarks field 1/14/2022 state on page 4 that “Species II relates to claims 1 - 4 and 6 - 8.” 
Examiner agrees that relates to claims 1 - 4 and 6, but respectfully disagrees that claims Species II relates to claims 7 - 8 because the “two or more indicating light sources …” recited in claim 7 are disclosed as features of Species I (see [0025] of the published specification), rather than features of elected Species II. 
Claims 5, 7, and 8 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022. Claims 1 - 4 and 6 have been examined. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in 

Specification
The disclosure is objected to because the “BRIEF DESCRIPTION OF THE DRAWINGS” is missing descriptions of figs. 5 and 6.  
The disclosure is objected to because the specification is replete with errors of grammar and punctuation. As one example, the last sentence of [0008] ends with the phrase “so as to make more stable and secured,” which is grammatically incorrect and missing a period at the end of the sentence. As another example, the first sentence of [0009] reads “[f]urther, this embodiment also discloses that the at least one tracking markerstracking markers is installed on a surface of the first trackable housing, and the tracking markers is a light emitting element or a light reflecting element,” which is grammatically incorrect and contains typographical errors. The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required. 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 is objected to because the word “markers” in line 2 should not be pluralized. 
Claim 1 is objected to because the phrase “installed to” in line 2 should be amended to recite “installed [[to]] on.”
Claim 3 is objected to because the word “markers” in line 2 should not be pluralized. 
Claim 3 is objected to because the phrase “the tracking markers” in line 3 should be amended to recite “the at least one tracking marker[[s]]”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons: 
The claim recites “a second positioning assistance unit” in line 5, whereas no “first” positioning assistance unit has been recited. The word “second” is therefore improper use of ordinal numbering. It is unclear how many positioning assistance units that the claim attempts to require. For the purposes of examination, any positioning assistance unit will be interpreted as meeting the limitation.  
It is unclear what is meant by “the laser module may emit an indicating light source with at least one specific wavelength” in lines 9 - 10. First of all, the permissive phrase “may” renders the metes and bounds of the claim unclear. Examiner suggests replacing this terminology with “is configured to” language. Secondly, it is unclear how a laser module may emit a light “source” (i.e., a physical object that is a source of light) rather than merely emit light. For the purposes of examination, the limitation will be interpreted as requiring a laser module configured to emit light.
It is unclear what is meant by “on a side opposite to the quick disconnect coupler and on the same side with the laser module” in the last two lines. It is unclear what the side is a side of, physically. Moreover, there is insufficient antecedent basis for “the same side with the laser module,” as the laser module has not been set forth as being on a “side” of anything. Those of ordinary skill in the art would not understand the structural configuration of the claimed device. For the purposes of examination, any probe movably coupled to a side of the positioning assistance unit opposite the quick disconnect coupler will be interpreted as meeting the limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Moctezuma De La Barrera et al. (US 2004/0054489, hereinafter “Moctezuma”) in view of Jayaraj (US 2010/0125172).
	Regarding claim 1, Moctezuma  shows a surgical calibration probe device, comprising: 
	a first optical tracking assembly (universal tracking device 54, [0036] and fig. 1), having at least one tracking marker installed on a surface thereof (LED's 84 on the universal tracking device 54, [0036] and fig. 1; [0044] and fig. 14), wherein the first optical tracking assembly is capable of being used for a surgical navigation system to perform positioning; 
	a quick disconnect coupler detachably coupled to the first optical tracking assembly (docking pin 114 “to enable a surgeon to mount the universal tracking device 54 on the most appropriate docking pin 114 so that during the surgical procedure to be performed the LED's 84 in the universal tracking device 54 can readily maintain a line of sight to the camera 68,” [0038] and figs. 2 - 7; “… interface 195, which includes an opening 196 through which one of the docking pins 114 can be inserted… when the docking pin 114 is inserted through the opening 196, an internal lock (not shown) snaps around undercut 118. The internal lock can be released by pressing a button 198 to remove the universal tracking device 54 from the docking pin 114,” [0044] and fig. 14); 
(adapter 56, [0036] and figs. 1 - 7) coupled to the quick disconnect coupler, the positioning assistance unit comprising a framework (body 102, [0037] and figs. 2 - 7); and 
	a probe (surgical tool 52, [0036] and figs. 1 - 7) movably coupled (“when a surgical tool 52 is placed through the opening 112 …,” [0039]; “…spring-loaded balls 122 are provided within the interior of opening 112 and the interior surface 108 of body 102… biased outwardly by springs 124 and cooperate to firmly engage the surgical tool 52,” [0041]) to a side of the positioning assistance unit opposite the quick disconnect coupler (i.e., the probe is inside the positioning assistance unit and the quick disconnect coupler is outside the positioning assistance unit. See fig. 7). 
	Moctezuma fails to show that the device is light emitting. Specifically, Moctezuma
fails to show that the positioning assistance unit comprises: a laser module coupled to the framework, wherein the laser module is configured to emit light; and a control unit coupled to the framework and electrically coupled to the laser module, for controlling the laser module, wherein the control unit comprises a switch.
	Jayaraj discloses surgical pencils which provide a physician with illumination of a surgical site (abstract). Jayaraj teaches a light emitting device comprising a positioning assistance unit that comprises: a laser module (“laser light source to provide guidance to a surgeon by providing a line,” [0044]) coupled to a framework (cylindrical body 202, [0024] and figs. 2A - 2C), wherein the laser module is configured to emit light; and a control unit coupled to the framework and electrically coupled to the laser module, for controlling the laser module, wherein the control unit (at least one button 210 for controlling light 208, [0025] and figs. 2A - 2C).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Moctezuma to have the device be light emitting and to have the positioning assistance unit comprise: a laser module coupled to the framework, wherein the laser module is configured to emit light; and a control unit coupled to the framework and electrically coupled to the laser module, for controlling the laser module, wherein the control unit comprises a switch, as taught by Jayaraj, in order to provide guidance to a surgeon by providing a line, as suggested by Jayaraj ([0044]).
	Regarding claim 2, the combined invention of Moctezuma and Jayaraj discloses the claimed invention substantially as noted above. Moctezuma further shows that the first optical tracking assembly comprises a first trackable housing (i.e., exterior surface of universal tracking device 54, [0036] and fig. 1; [0044] and fig. 14), and a first coupler (zero tolerance adapter interface 195, which includes an opening 196 through which one of the docking pins 114 can be inserted, [0044] and fig. 14) extending from the first trackable housing, and the quick disconnect coupler (docking pin 114, [0038] and figs. 2 - 7) is detachably coupled to the first coupler (“internal lock can be released by pressing a button 198 to remove the universal tracking device 54 from the docking pin 114,” [0044] and fig. 14).
	Regarding claim 3, the combined invention of Moctezuma and Jayaraj discloses the claimed invention substantially as noted above. Moctezuma further shows the at least one tracking marker (LED's 84 on the universal tracking device 54, [0036] and fig. 1; [0044] and fig. 14), is installed on a surface of the first trackable housing (i.e., exterior surface of universal tracking device 54, [0036] and fig. 1; [0044] and fig. 14), and the at least one tracking marker is a light emitting element (LEDs, [0036]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moctezuma and Jayaraj as applied to claim 1 above, and further in view of Kalfas et al. (US 5,517,990, hereinafter “Kalfas”). 
Regarding claim 4, the combined invention of Moctezuma and Jayaraj discloses the claimed invention substantially as noted above. Moctezuma further shows that the probe has a first fixing mechanism (“the surgical tool 52 may have a small channel (not shown) within which balls 122 rest thereby holding the adapter 56 in a fixed relation,” [0041]) and the positioning assistance unit has a corresponding second fixing mechanism (“…spring-loaded balls 122 are provided within the interior of opening 112 and the interior surface 108 of body 102… biased outwardly by springs 124 and cooperate to firmly engage the surgical tool 52,” [0041]), so that the first fixing mechanism may be engaged with the second fixing mechanism. 
Moctezuma also states that “[o]ther means of firmly attaching the adapter 56 to the surgical tool 52 can also be used” ([0041]). However, Moctezuma does not specifically suggest that the first fixing mechanism may be a thread and the corresponding second fixing mechanism may be a corresponding threaded hole.
Kalfas discloses a stereotaxy wand and tool guide. Kalfas teaches a first fixing mechanism that is a thread and a corresponding second fixing mechanism that is a (threaded bore and threaded shaft, col. 5, lines 34 - 40 and fig. 2G).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Moctezuma and Jayaraj to have the first fixing mechanism be a thread and to have the corresponding second fixing mechanism be a corresponding threaded hole, as taught by Kalfas, in order to facilitate using interchangeable instrument components, as suggested by Kalfas (Kalfas: col. 5, lines 34 - 40). Such modification to use ‘other means of attachment’ is specifically envisaged by Moctezuma (Moctezuma: “[o]ther means of firmly attaching the adapter 56 to the surgical tool 52 can also be used,”  [0041]). Moreover, the modification would have comprised only the simple substitution of one known means of attachment for another to obtain no more than the predictable result of removable attachment of the probe to the positioning assistance unit, and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moctezuma and Jayaraj as applied to claim 2 above, and further in view of Pautsch (US 2019/0110685). 
Regarding claim 6, the combined invention of Moctezuma and Jayaraj discloses the claimed invention substantially as noted above. 

Pautsch discloses guided interventional procedures. Pautsch teaches a first trackable housing (“removably attachable tracking device 310, “ [0034] and fig. 3) that is substantially in a cylindrical shape (refer to fig. 3, depicting tracking device 310 as substantially cylindrical). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Moctezuma and Jayaraj to have the first trackable housing is substantially in a cylindrical shape, as taught by Pautsch, in order to alter the dimensions and/or balance of the device for physicians that may prefer using a device of a different shape, for example, to improve comfort or improve the physician’s field of view of an area of interest while holding the device.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793